Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 8, 10, 13, 15, 16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 8, 9, 12, 16, 17 and 18 of U.S. Patent No. 11,115,717. Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Application 17/391393
Patent 11,115,717
Claims 1, 3, 8 and 15: A method comprising: processing, by a content processing system, a set of observation data corresponding to indications of detected content receiver operations associated with a content receiver and mapped to a first set of content items; detecting, by the content processing system, a first set of intra-content metrics of a first subset of the first set of content items correlated to a first subset of the detected content receiver operations, the first set of intra-content metrics comprising at least a first visual characteristic and/or at least a first audio characteristic for the first subset of content items; detecting, by the content processing system, a second set of intra-content metrics of a second subset of the first set of content items correlated to a second subset of the detected content receiver operations, the second set of intra-content metrics comprising at least a second visual characteristic and/or at least a second audio characteristic for the second subset of content items; specifying, by the content processing system, a time-correlated pattern of intra-content metrics mapped to the content receiver operations based at least in part on correlating the first set of intra-content metrics with first temporal data and correlating the second set of intra-content metrics with second temporal data; identifying, by the content processing system, a time of presentation; processing, by the content processing system, a third set of content items and using the time-correlated pattern of intra-content metrics to select a subset of the third set of content items based at least in part on matching the time of presentation to at least one visual category and/or at least one audio category associated with the first set of intra-content metrics or the second set of intra-content metrics; and specifying, by the content processing system, the subset of the third set of content items to cause a content receiver to modify operations to record and/or output content corresponding to the subset of the third set of content items.
Claims 1, 8 and 16: A method of content receiver control for particularized output of content items based at least in part on intra-content metrics, the method comprising: processing, by a content processing system, a set of observation data corresponding to indications of detected content receiver operations associated with a content receiver and mapped to a first set of content items; learning, by the content processing system, an audiovisual pattern of intra-content metrics of one or more scenes of the first set of content items at least partially by: learning a first pattern of one or more audio characteristics of dialogue based at least in part on detecting the one or more audio characteristics of dialogue corresponding to audio content of the one or more scenes as a function of time of each content item of the first set of content items, where the one or more audio characteristics of dialogue comprise one or more dialogue length, dialogue spacing, time scale of dialogue, and/or types of sources of dialogue; specifying, by the content processing system, the learned audiovisual pattern of intra-content metrics mapped to the content receiver based at least in part on correlating the set of observation data with a first set of intra-content metrics corresponding to the detected one or more audio characteristics of dialogue; processing, by the content processing system, a second set of content items to detect a second set of intra-content metrics of the second set of content items, the second set of content items specified to be available at one or more future times; selecting, by the content processing system, a subset of the second set of content items based at least in part on matching the second set of intra-content metrics to the first pattern of one or more audio characteristics of dialogue; and specifying, by the content processing system, the subset of the second set of content items to cause the content receiver to modify operations to cause the content corresponding to the subset of the second set of content items to be automatically played without user selection of the content.
Claims 3, 10 and 16: The method as recited in claim 1, where the first visual characteristic comprises at least one color characteristic of video content of the first set of content items, the second visual characteristic comprises at least one color characteristic of video content of the second set of content items, and the first visual characteristic is different from the second visual characteristic.
Claims 3, 10 and 17:The method of content receiver control for particularized output of content items based at least in part on intra-content metrics of claim 1, further comprising: processing information enabling identification of a first user of a plurality of users having profiles associated with the content receiver; mapping the audiovisual pattern of intra-content metrics to a first profile associated with the first user; processing information enabling identification of a second user of the plurality of users having profiles associated with the content receiver; specifying a second audiovisual pattern of intra-content metrics mapped to the content receiver based at least in part on correlating a second set of observation data with the first set of intra-content metrics; selecting a second subset of the second set of content items based at least in part on matching the second set of intra-content metrics to at least one different visual category and/or at least one different audio category of the second audiovisual pattern of intra-content metrics; and specifying the second subset of the second set of content items to cause the content receiver to modify operations to record and/or output second content corresponding to the second subset of the second set of content items.
Claims 6, 13 and 19: The method as recited in claim 1, where the first temporal data corresponds to some of the detected content receiver operations executed at a first set of one or more times, and the second temporal data corresponds to some of the detected content receiver operations executed at a second set of one or more times.
Claims 5, 12 and 18: The method of content receiver control for particularized output of content items based at least in part on intra-content metrics of claim 3, wherein the specifying the second subset of the second set of content items is to cause the content receiver to modify operations to output the second content corresponding to the second subset of the second set of content items at a selected time that is a function of the corresponding times.


Claim Rejection – 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations: “processing a set of observation data…detecting a first set of intra-content metrics of a first subset…detecting a second set of intra-content metrics of a second subset…specifying a time-correlated pattern of intra-content metrics…specifying the subset of the third set of content items” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, for example, the limitation above do not have corresponding structure to perform the function of these limitations. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims Rejections – 35 USC §102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A person shall be entitled to a patent unless –

Claim(s) (a)(2) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Venkatraman (USPPGPub N 20180014053, referred to as Venkatraman).
Regarding 1, 8 and 15:
A method comprising: 
Venkatraman teaches processing, by a content processing system, a set of observation data corresponding to indications of detected content receiver operations associated with a content receiver and mapped to a first set of content items, (Venkatraman, mapped fragments of one or more fetched videos to obtain the set of assembled videos, [0051] wherein the detection is detection, object detection, motion detection, text detection, moving object detection and the like, [0049], [0056]); 
Venkatraman teaches detecting, by the content processing system, a first set of intra-content metrics of a first subset of the first set of content items correlated to a first subset of the detected content receiver operations, the first set of intra-content metrics comprising at least a first visual characteristic and/or at least a first audio characteristic for the first subset of content items, (Venkatraman, the second of the mapped frames is color saturation, [0058]); 
Venkatraman teaches detecting, by the content processing system, a second set of intra-content metrics of a second subset of the first set of content items correlated to a second subset of the detected content receiver operations, the second set of intra-content metrics comprising at least a second visual characteristic and/or at least a second audio characteristic for the second subset of content items, (Venkatraman, the video recommendation system 114 mines semantic context information from each set of mapped fragments of the one or more  sets of mapped fragments, [0058] wherein  semantic context information includes dialogues, music from feature analysis of audio, motion of objects, scene changes, number of scenes,  [0058]); 
Venkatraman teaches specifying, by the content processing system, a time-correlated pattern of intra-content metrics mapped to the content receiver operations based at least in part on correlating the first set of intra-content metrics with first temporal data and correlating the second set of intra-content metrics with second temporal data, (Venkatraman, each tagged video is fragmented into the one or more tagged fragments and each tagged fragment is characterized by a pre-determined interval of time. Each tagged video is fragmented based on segmentation of the tagged video for each pre-determined interval of time, [0003], [0016], Fig. 2); 
Venkatraman teaches identifying, by the content processing system, a time of presentation, (Venkatraman, the pre-defined selection criteria are based on dates, time zones, days, seasons, physical locations, occasions, identified names, video genres and the like. The set of intervals of video broadcast corresponds to a time reference in the video. For example, the user 102a may be provided with criteria to view all the news aired between 4:00 PM to 4:15 PM of a specific day, [0050]); 
Venkatraman teaches processing, by the content processing system, a third set of content items and using the time-correlated pattern of intra-content metrics to select a subset of the third set of content items based at least in part on matching the time of presentation to at least one visual category and/or at least one audio category associated with the first set of intra-content metrics or the second set of intra-content metrics, (Venkatraman, the video recommendation system 114 may mine sentiments of characters in each mapped fragment from feature analysis of audio and faces wherein the video recommendation system 114 may mine features that include geometrical shapes, color saturation, motion of objects, scene changes, number of scenes, animations and the like. The video recommendation system 114 may mine semantic context information from the each mapped fragment of the one or more mapped fragments that is comparable with the advertisement interaction behavior of the user 102a, [0058]); and 
Venkatraman teaches specifying, by the content processing system, the subset of the third set of content items to cause a content receiver to modify operations to record and/or output content corresponding to the subset of the third set of content items, (Venkatraman, selection and sorting time of user by presenting a seamless single video having multiple segments that are related to the preferences of the user, [0060], [0100]).
Regarding 2 and 9:
Venkatraman teaches the method as recited in claim 1, where the content receiver comprises the content processing system, (Venkatraman, Fig. 5/item 506).
Regarding 3, 10 and 16:
Venkatraman teaches the method as recited in claim 1, where the first visual characteristic comprises at least one color characteristic of video content of the first set of content items, the second visual characteristic comprises at least one color characteristic of video content of the second set of content items, and the first visual characteristic is different from the second visual characteristic, (Venkatraman, the video recommendation system 114 may mine features that include color saturation, [0058]).
Regarding 4, 11 and 17:
Venkatraman teaches the method as recited in claim 1, where the first audio characteristic 2comprises at least one audio characteristic of audio content of the first set of content items, the 3second audio characteristic comprises at least one audio characteristic of audio content of the 4second set of content items, and the first audio characteristic is different from the second audio 5characteristic, (Venkatraman, the video recommendation system 114 performs auto volume leveling on each audio segment associated with the one or more mapped fragments or logical clusters of the mapped fragments, [0069] wherein the video recommendation system 114 may mine sentiments of characters in each mapped fragment from feature analysis of audio, [0058]).
Regarding 5, 12 and 18:
Venkatraman teaches the method as recited in claim 1, where the third set of content items specified to be available at one or more future times, (Venkatraman, fetching the one or more tagged videos related to the set of preference data of the user and available in the future time wherein the tagged videos are fetched based on a correlation of a set of tags associated with each video of the one or more tagged videos with the set of preference data associated with the user, [0003]);
Regarding 6, 13 and 19:
Venkatraman teaches the method as recited in claim 1, where the first temporal data corresponds to some of the detected content receiver operations executed at a first set of one or more times, and the second temporal data corresponds to some of the detected content receiver operations executed at a second set of one or more times, (Venkatraman, the set of intervals of video broadcast corresponds to a time reference in the video. For example, the user 102a may be provided with criteria to view all the news aired between 4:00 PM to 4:15 PM of a specific day, [0050]).
Regarding 7, 14 and 20:
Venkatraman teaches the method as recited in claim 1, where the causing the content receiver to modify the operations to record and/or output the content corresponding to the subset of the third set of content items corresponds to biasing the operations of the content receiver toward the subset of the third set of content items, (Venkatraman, the video recommendation system 114 fetches the one or more videos based on the interest profile of the user 102a from the digitally processed repository of videos, [0054], Fig. 1A wherein the video recommendation system 114 may automatically set duration of playing each advertisement video, [0068], [0050]).
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/        Primary Examiner, Art Unit 2426                                                                                                                                                                                                        May 19, 2022